86 F.3d 1174
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Victor A. COFFEY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3164.
United States Court of Appeals, Federal Circuit.
April 26, 1996.

PETITION REINSTATED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Victor A. Coffey's motion for leave to proceed in forma pauperis having been granted, and his Fed.Cir.R. 15(c) statement and informal brief having been received,

IT IS ORDERED THAT:

2
(1) The court's March 26, 1996 dismissal order is vacated, the mandate is recalled, and Coffey's petition is reinstated.


3
(2) The revised official caption is reflected above.


4
(3) The Merit Systems Protection Board should compute the due date for its brief from the date of filing of this order.